Citation Nr: 0214108	
Decision Date: 10/10/02    Archive Date: 10/17/02

DOCKET NO.  00-22 807A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an increased disability rating for recurrent 
postoperative bilateral inguinal hernias, currently rated as 
20 percent disabling.  

(The issue of whether the appellant perfected an appeal from 
the denial of a total disability evaluation based on 
individual unemployability (TDIU) will be the subject of a 
separate decision.)


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jeffrey J. Schueler, Counsel


INTRODUCTION

The appellant had active service from February 1980 to April 
1981.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia, which increased the rating assigned to the 
bilateral-inguinal-hernia disability to 20 percent disabling.  
The appellant perfected this appeal for a greater evaluation.  

This case has been advanced on the docket because 
administrative error resulted in significant delay in 
docketing the appeal.  See 38 C.F.R. § 20.900(c) (2001).  

In October 1998, the Board remanded the issue of entitlement 
to TDIU to the RO to give the appellant the opportunity to 
perfect an appeal.  In that October 1998 Board decision, the 
Board denied entitlement to an increased rating for service-
connected bilateral inguinal hernias, then rated 10 percent 
disabling.  That Board decision with respect to the hernia 
rating is final.  See 38 U.S.C.A. §§ 7103(a), 7104(a) (West 
Supp. 2002).  The veteran subsequently filed another claim 
seeking a higher evaluation of his hernias, which was granted 
in the February 2000 rating decision.  He perfected an appeal 
from that determination.  Because the October 1998 Board 
decision is final as to his hernia rating, but was not final 
as to the TDIU issue, and because the TDIU issue turns on a 
procedural point rather than an issue of severity of 
disability, separate decisions are being issued for the TDIU 
and the increased rating claims.



FINDING OF FACT

The right and left inguinal hernias are not recurrent and do 
not require support.  


CONCLUSION OF LAW

The criteria for an evaluation in excess of 20 percent for 
recurrent postoperative bilateral inguinal hernias are not 
met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 1991 
& Supp. 2002); 38 C.F.R. §§ 4.1, 4.2, 4.114, Diagnostic Code 
7338 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), which 
redefined VA's duty to assist, enhanced its duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim, and eliminated the well-grounded-claim 
requirement.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126 (West Supp. 2002).  See  66 Fed. Reg. 45,620-32 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R. 
§§ 3.102, 3.156, 3.159, and 3.326) (regulations implementing 
the VCAA). 

The VCAA prescribed that the amendments to 38 U.S.C. § 5107 
are effective retroactively to claims filed and pending 
before the date of enactment.  38 U.S.C.A. § 5107 note 
(Effective and Applicability Provisions) (West Supp. 2002).  
The United States Court of Appeals for the Federal Circuit 
has ruled that the retroactive effective date provision of 
the Act applies only to the amendments to 38 U.S.C. § 5107.  
See Bernklau v. Principi, 291 F.3d 795 (Fed. Cir. 2002); 
Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002).  However, 
the VA regulations promulgated to implement the Act provide 
for the retroactive effect of the regulations, except as 
specified.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001).  Whereas 
VA regulations are binding on the Board, 38 C.F.R. 
§ 20.101(a) (2001), the Board in this decision will apply the 
regulations implementing the VCAA as they pertain to the 
claims at issue.  

The bilateral-inguinal-hernias claim involves a request for 
an increased evaluation, and there are no particular 
application forms required.  Thus, there is no issue as to 
provision of a form or instructions for applying for these 
benefits.  38 U.S.C.A. § 5102 (West Supp. 2002); 66 Fed. Reg. 
45,620, 45,630 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. § 3.159(b)(2)).  

VA must provide the claimant and the claimant's 
representative, if any, notice of required information and 
evidence not previously provided that is necessary to 
substantiate the claims.  38 U.S.C.A. § 5103(a) (West Supp. 
2002); 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. § 3.159(b)).  In July 1999, 
the appellant filed this claim.  By a March 2000 letter, the 
RO informed him of the February 2000 rating decision which 
had granted his claim for increase, discussed the 
requirements for evaluation of the disability, and informed 
him that he could submit additional evidence concerning the 
issue.  He disagreed in a March 2000 statement, and in an 
August 2000 supplemental statement of the case the RO told 
him of the evidence considered, the legal criteria for 
evaluating the claim, and the analysis of the facts as 
applied to those criteria, thereby informing the appellant of 
the information and evidence necessary to substantiate the 
claim.  There is no indication that additional notification 
of the types of evidence needed to substantiate the claim, or 
of VA's or the appellant's responsibilities with respect to 
the evidence, is required.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West Supp. 2002); 66 Fed. Reg. 
45,620, 45,630-31 (Aug. 29, 2001) (to be codified as amended 
at 38 C.F.R. § 3.159(c), (d)).  Such assistance includes 
making every reasonable effort to obtain relevant records 
(including private and service medical records and those 
possessed by VA and other Federal agencies) that the claimant 
adequately identifies to the Secretary and authorizes the 
Secretary to obtain.  38 U.S.C.A. § 5103A(b) and (c) (West 
Supp. 2002); 66 Fed. Reg. 45,620, 45,630-31 (Aug. 29, 2001) 
(to be codified as amended at 38 C.F.R. § 3.159(c)(1-3)).  In 
his claim, the appellant indicated that he had received 
treatment from the VA medical facility in Birmingham, 
Alabama.  The RO has assembled VA clinical records from there 
dated in 1997 and 1998.  The appellant has not identified any 
other sources of treatment.  The Board concludes that VA has 
undertaken reasonable efforts to assist the appellant in 
obtaining evidence necessary to substantiate the claim for 
the benefit sought.  

Assistance shall include providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim .  
38 U.S.C.A. § 5103A(d) (West Supp. 2002); 66 Fed. Reg. 
45,620, 45,631 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. § 3.159(c)(4)).  The RO afforded the appellant VA 
examination in October 1999.  

On appellate review, the Board sees no areas in which further 
development may be fruitful.  The requirements of the VCAA 
have been substantially met by the RO, and there would be no 
possible benefit to remanding this case to the RO for its 
consideration of the requirements of the VCAA in the first 
instance.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  Under these circumstances, 
adjudication of this appeal, without referral to the RO for 
initial consideration under VCAA, poses no harm or prejudice 
to the appellant.  See, e.g.,  Bernard v. Brown, 4 Vet. App. 
384 (1993); VAOPGCPREC 16-92.  Additionally, the Board's 
consideration of the VCAA regulations in the first instance 
is not prejudicial to the appellant because the provisions of 
this rule merely implement the VCAA and do not provide any 
rights other than those provided by the VCAA.  

II.  Increased Evaluation for Bilateral Inguinal Hernias

The RO initially established service connection for a right 
inguinal hernia in a March 1982 rating decision, and service 
connection for a left inguinal hernia in a December 1996 
hearing officer's decision.  At the time of his claim in July 
1999 for an increased evaluation, the bilateral inguinal 
hernias were rated 10 percent disabling.  In the February 
2000 rating decision herein on appeal, the RO increased the 
evaluation to 20 percent disabling.  The appellant appealed 
that rating.

Disability evaluations are determined by the application of a 
schedule of ratings based on average impairment in earning 
capacity.  38 U.S.C.A. § 1155 (West 1991).  Requests for 
increased disability ratings require consideration of the 
medical evidence of record compared to the criteria in the VA 
Schedule for Rating Disabilities.  38 C.F.R., Part 4 (2001).  
If the evidence for and against a claim is in equipoise, the 
claim will be granted.  A claim will be denied only if the 
preponderance of the evidence is against the claim.  See 
38 U.S.C.A. § 5107 (West Supp. 2002); 38 C.F.R. § 3.102 
(2001) (as amended, 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 
2001); Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).  

In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. § 4.1 (2001); 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern.  Although a rating 
specialist is directed to review the recorded history of a 
disability to make a more accurate evaluation, regulations do 
not give past medical reports precedence over current 
findings.  38 C.F.R. § 4.2 (2001); Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).  

The disability is rated 20 percent disabling pursuant to the 
criteria of Diagnostic Code 7338 for inguinal hernia, with 
the levels of disability based on the stated symptomatology:  

60 percent:  Large, postoperative, recurrent, not 
well supported under ordinary conditions and not 
readily reducible, when considered inoperable.  

30 percent:  Small, postoperative recurrent, or 
unoperated irremediable, not well supported by 
truss, or not readily reducible.  

10 percent:  Postoperative recurrent, readily 
reducible and well supported by truss or belt.  

Noncompensable:  Not operated, but remediable; or, 
small, reducible, or without true hernia 
protrusion.  

Note:  Add 10 percent for bilateral involvement, 
provided the second hernia is compensable.  This 
means that the more severely disabling hernia is to 
be evaluated, and 10 percent, only, added for the 
second hernia, if the latter is of compensable 
degree.  

38 C.F.R. § 4.114 (2001).  

In December 1997, the appellant underwent laparoscopic 
bilateral hernial repair.  VA clinical records in May 1998 
showed chronic groin pain following the procedure.  In July 
1998, VA clinical records showed a solid pelvic wall and no 
hernia recurrence apparent on either side; cord structures 
and testicles were normal.  It was noted that the appellant 
complained of right side crampy pain.  VA clinical records in 
August 1999 showed the appellant's concern over the left 
groin swelling; examination revealed limited left groin 
adenopathy of no real size, and both groins solid without 
tenderness or recurrence.  

VA examination in October 1999 showed that the appellant had 
no complaints regarding his stomach or duodenum.  There was 
no history of recurrent hernia, vomiting, hematemesis, or 
melena, and no history of an operation on the abdomen.  (The 
record includes December 1997 VA hospital reports showing a 
laparoscopic surgery for bilateral hernias repair.)  There 
was no colic, diarrhea, or constipation.  Examination 
revealed normal genitalia, a left old scar measuring three 
inches, and a suprapubic scar measuring one centimeter by one 
centimeter.  There was mild tenderness and intact inguinal 
nerve function; the testicular area was within normal limits.  
There was no hydrocele and no evidence of any varicoceles.  
There was bilateral epididymitis, right more than left, which 
was detected on clinical palpation.  The testicular sensation 
is present and there is no atrophy noted and no recurrent 
hernia.  The diagnosis was bilateral inguinal hernias with 
residual pain and bilateral epididymitis, right more than 
left.  

The RO apparently assigned the 20 percent evaluation based on 
a 10 percent evaluation for postoperative recurrent hernia of 
one side (right or left) that was readily reducible and well 
supported by truss or belt, and an additional 10 percent 
evaluation for the other side, thereby representing bilateral 
involvement.  After the December 1997 bilateral hernia 
repair, the VA clinical records in 1998 and 1999 revealed no 
hernia recurrence apparent on either side, despite complaints 
of pain.  VA examination in October 1999 showed no recurrent 
hernia, and the diagnosis was bilateral inguinal hernias with 
residual pain and bilateral epididymitis, right more than 
left.  Accordingly, the medical evidence shows that the 
veteran had had bilateral hernia surgery, and the hernias are 
not recurrent at the present.  As they have not recurred, 
there is no issue as to whether they are readily reducible or 
require support.  Residual pain is the only manifestation of 
the postoperative hernia condition.  Bilateral epididymitis 
may cause some pain as well, but it is not service connected 
or part of the hernia condition.  

There is thus no medical basis to assign a rating higher than 
10 percent for the right inguinal hernia plus 10 percent for 
the left hernia.  Neither is recurrent at present, and, thus, 
ready reducibility is not a factor, and support is not 
required.  There is no medical evidence in support of a 
rating higher than that currently assigned, and the 
preponderance of the evidence is against the claim.  There is 
no indication of large or small recurrent postoperative 
hernias that are not well supported by truss or under 
ordinary conditions, not readily reducible, or inoperable or 
unoperated irremediable, symptomatology that would warrant 
consideration of a 30 or 60 percent evaluation.  

Therefore, the bilateral-inguinal-hernia disability warrants 
no more than the currently assigned 20 percent evaluation 
under Diagnostic Code 7338.  


ORDER

An evaluation in excess of 20 percent for recurrent 
postoperative bilateral inguinal hernias is denied.  



		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

